Citation Nr: 0929805	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1982 to March 1985.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Veteran seeks a total disability rating.  He is 
currently service-connected for a mood disorder at 50 percent 
and reflex symptomatic dystrophy of the right hand at 40 
percent, resulting in a 70 percent combined rating.  He 
claims that his service-connected right hand dystrophy has 
led to shoulder, upper torso, and spine disorders which have 
rendered him unemployable.  

At the February 2009 Board videoconference hearing, he 
testified that his right hand dystrophy had progressively 
worsened since his last peripheral nerves examination in 
January 2007.  In order to ensure that his disability is 
rated accurately so that his TDIU claim can be properly 
assessed, and to comply with the duty to assist, the Board 
finds that a remand is needed to undertake a current 
examination.

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure all of the 
Veteran's VA treatment records dated after 
April 2007 from the Tennessee Valley 
Healthcare System -- Alvin C. York Campus 
in Murfreesboro, Tennessee, and the 
Nashville Campus in Nashville, Tennessee.  

2.  The RO should arrange for the Veteran 
to be scheduled for an appropriate 
examination to determine the current 
severity of his service-connected reflex 
symptomatic dystrophy of the right hand, 
to include physical symptomatology.

The examiner is asked to render an opinion 
as to the Veteran's employability based 
only on his service-connected 
disabilities.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

